This is a conviction for burglary, and two years' imprisonment in the penitentiary was the result of the trial in this cause in the court below.
The only bill of exceptions incorporated in the record can not be considered, because approved and filed after term time. Complaint is made of the charge, because the jury are told, that if the burglarized building was composed of two rooms, separated by a partition wall, and if the alleged owner lived in one room and had exclusive control, care, and management of said room, it would be her house so *Page 599 
far as the prosecution for burglary is concerned. This room was the burglarized house. There was no error in this charge. The house had two rooms. Amanda Isom had rented the entire house. Lula Smith slept in one room, and Amanda Isom in the other. Appellant was charged with burglarizing the house of Amanda Isom. The evidence shows her room was burglarized, her trunk broken open, etc. Every door was fastened and window closed when she left the house. On her return a window was up, and the door leading from Lula Smith's room into Amanda's room had been broken open. Under this state of case, Amanda Isom was the owner of the room burglarized, and the fact that she rented to Lula Smith the other room did not make them joint tenants of Amanda's room. These two were the only occupants of the house at the time of the burglary, and they "lived" in separate rooms. The entire house had been rented by Amanda Isom, and Lula Smith was her tenant of one of the rooms. Ownership of the room in question was properly alleged in Amanda Isom.
It is contended, also, that the court failed to charge the jury in regard to appellant's account of his possession of the property taken from the room in question. In this connection the court instructed the jury, that "if defendant went into the house alleged to have been burglarized with the consent of Lula Smith, or if he went in the house through an open window, not opened by himself, or if he did not have any intent to steal Amanda Isom's property when he went into the house, or if you have a reasonable doubt as to whether or not either of such states of case exists, or if you have a reasonable doubt as to the defendant's guilt; * * * defendant should be acquitted." This charge correctly and directly applies the law to the facts as detailed on the trial, and covers every issue so made, as we understand the testimony.
The evidence amply supports the conviction, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.